DETAILED ACTION

Election/Restrictions
Applicant’s election of Species 1 (claims 1-19) in the reply filed on May 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on February 19, 2020 and January 27, 2021 have been considered.

Ex Parte Quayle Matters
This application is in condition for allowance except for the following formal matter: 
Drawings
The drawings are objected to because of an informality as follows:
Figures 1-7 and 9 are missing the numeral “G1” on one of the two depicted gates.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding –
A semiconductor image sensor device, particularly characterized by having:
a salicide block (SAB) layer covering said MOS transistor and said image-sensing pixel region; 
a first interlayer dielectric (ILD) layer covering said SAB layer; 
a second ILD layer directly on said first ILD layer; 
15a source contact on said source region, said source contact extending through said second ILD layer, said first ILD layer, and said SAB layer, and said source contact comprising a first doped polysilicon plug in said first ILD layer, a first salicide layer disposed on said first doped polysilicon plug, and a first conductive metal layer in said second ILD layer and on said first salicide layer; and 
20a drain contact on said drain region, said drain contact extending through said second ILD layer, said first ILD layer, and said SAB layer, and said drain contact comprising a second doped polysilicon plug in said first ILD layer, a second salicide layer disposed on said second doped polysilicon plug, and a second conductive metal layer in said second ILD layer and on said second salicide layer, as recited within claim 1. Claims 2-10 depend from claim 1.

A method of fabricating semiconductor image sensor device, particularly characterized by the steps of:
forming a silicide block (SAB) layer covering said MOS transistor and said image-sensing pixel region; 
forming a first inter-layer dielectric (ILD) layer covering said SAB layer; 
15forming a first doped polysilicon plug and a second doped polysilicon plug in said first ILD layer on said source region and said drain region, respectively; 
forming a first salicide layer and a second salicide layer on said first doped polysilicon plug and said second doped polysilicon plug, respectively; 
forming a second ILD layer directly on said first ILD layer and covering said first 20salicide layer and said second salicide layer; and 
forming a first conductive metal layer and a second conductive metal layer in said second ILD layer and on said first salicide layer and said second salicide layer, respectively, as recited within claim 11.  Claims 12-19 depend from claim 11.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
The closest known prior art is Hsu et al. (US 2021/0050255 A1, ‘Hsu’), which has the same assignee as the instant application.  Hsu teaches a similar image sensor device and accompanying method of making same, which includes a salicide-blocking layer on transistors, and multi-leveled source/drain contacts (see figures 1A-1K).  However, the disclosure of Hsu does not include a second ILD layer as required by the claims in the instant application, and is therefore structurally different.  In addition to the device of the instant application being structurally different than that of Hsu, the method of making the device is also differentiated.  The conductive metal layer of the source and drain contacts of the instant claims are formed within a second ILD layer, which is not utilized or formed within the teachings of Hsu.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812